Citation Nr: 1431924	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to June 1975, November 1990 to August 1991, December 2001 to March 2002, March 2006 to October 2006, and from December 2009 to December 2010 (and also had National Guard service).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In November 2011, this matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

As noted above, the Veteran had a number of periods of (qualifying for VA benefits) Federalized National Guard service interspersed among his regular National Guard service (which is non- qualifying for VA benefits).  The current record reflects that a back disability was not manifested during his initial periods of active/qualifying service, and appears to further reflect that a back disability became manifest between such periods of service (pre-existing the later periods of Federalized/qualifying service).  For consideration in the adjudication of his claim are both whether a back disability was incurred during a qualifying period of service, and whether any such disability pre-existing a later period of Federalized service was aggravated therein.  Evidence for consideration in making these determinations includes records pertaining to the status of the disability before, during, and subsequent to each period of qualifying active service.  

In that regard, the Veteran has specifically identified a chiropractor [Dr. Tom Rohrick, of Scottsbluff Ne.] as a provider who treated him for back complaints during an interval between periods of qualifying service (creating the inference that he considers records of such treatment pertinent  evidence supportive of his claim).  [He also reported other treatment, but indicated he could no longer identify the provider.]  As the reports of such treatment are likely to contain information bearing on whether a back disability was incurred or aggravated during a qualifying period of service, they  must be secured.  The Veteran was asked to provide releases for records from the named chiropractor, but did not respond.  The AOJ then adjudicated his claim without consideration of the identified treatment.  Given the apparent critical nature of the records, in follow-up the Veteran should have been advised that  records such as he identified are critical evidence, and advised of the provisions of 38 C.F.R. § 3.158(a) (since VA cannot secure the records without his cooperation).

Where evidence requested in conjunction with a claim for VA benefits (to include releases for VA to secure private treatment records) is not received within one year after the date of request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a) ,

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide the releases necessary for VA to secure copies of complete clinical records of private treatment he received for a low back disability from chiropractor Tom Rohrick in 2003 and 2004.  If he does not respond to the request/provide the releases within a year following the request, the claim should be further processed under 38 C.F.R. § 3.158(a).  The RO should secure the records with the release provided.  If Dr. Rohrick does not respond to VA's request for the records, the Veteran should be reminded that ultimately it is his responsibility to ensure that pertinent private records are received (and afforded opportunity to submit them).

2.  If the records received suggest (and this is a low threshold requirement) that a low back disability was either incurred or aggravated during a Federalized (and qualifying for VA benefits) period of service, the AOJ should arrange for the Veteran to be examined by an orthopedist to secure a medical nexus opinion (that encompasses the additional information).  The examiner must review the entire record (specifically noting) the Veteran's periods of Federalized service as well as the Veteran's lay accounts.  With respect to each such period of service, the examiner should offer an opinion as to whether the Veteran's low back disability was either incurred or aggravated during the period.  If a low back disability is found to have  preexisted a specific period of service during which it was manifested, the examiner should identify the evidence which establishes such preexistence, and opine whether the disability increased in severity during such period of service (citing to supporting factual data).  

The examiner must include rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a cision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

